                                         Case 5:17-cv-00220-LHK Document 1283 Filed 01/13/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                       Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                      ORDER DENYING WITHOUT
                                                                                         PREJUDICE AVANCI'S
                                  14                v.                                   ADMINISTRATIVE MOTION TO FILE
                                                                                         UNDER SEAL
                                  15     QUALCOMM INCORPORATED,
                                                                                         Re: Dkt. No. 1280
                                  16                     Defendant.

                                  17

                                  18          On Sunday evening, Avanci filed a motion to seal lengthy documents and demanded a

                                  19   ruling before Monday morning. Avanci’s motion is untimely and therefore DENIED without

                                  20   prejudice.

                                  21

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: January 13, 2019

                                  25                                                ______________________________________
                                                                                    LUCY H. KOH
                                  26                                                United States District Judge
                                  27

                                  28                                                 1
                                       Case No. 17-CV-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE AVANCI'S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
